Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Claims 1-20 presented for examination on 09/28/2020. Applicant filed an amendment on 01/28/2021 amending claims 1, 6, 8, 13, 15 and 19, canceling claims 2-5, 7, 9-12, 14, 16-18 and 20; adding new claims 21-34 in the amendment. Therefore, the claims 1, 6, 8, 13, 15, 19 and 21-34 are pending.
The pending claims in the instant application is similar to claims in its parent application 14/642,515 (U. S. Patent No. 10,380,593). Therefore, the claims in the instant application are allowable under same rational as the patented parent application. This application is in condition for allowance except for the following formal matters: 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, 21-28, and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per amended claims 1, 8, 15, 21-28, and 31-33, these claims substituted term "activity data" by "parameter or plurality of parameters” without support in the specification. Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0024] Machine data may also include, for example, virus scan data, reboot data, presence of attached physical media, available memory, critical system data, and other event data. In some cases, a virus scan run at the ATM may return suspicious files and/or software. The ATM may record an unexpected reboot that originates from a source other than a primary hard drive of the ATM. Such a reboot may be indicative of an installation or transfer of unauthorized software to the ATM. The presence of attached physical media (e.g., a USB device or a CD-ROM device) may indicate the transfer of unauthorized software to the ATM. An unexpected drop in available memory of the ATM may indicate the presence of unauthorized software. An interruption in, disruption of, deletion of, or other unexpected change in critical system functionality (e.g., functionality of a remote monitoring system) may indicate the transfer or presence of unauthorized software. Other unexpected or previously unencountered events may also indicate the presence of authorized software. Any or all of these examples, if identified in the received activity data when the activity data is applied to the operating parameter rules by the AM computing device, may fall outside of the normal activity range. The AM computing device may, in any or all of these cases, adjust the generated activity score to indicate a greater likelihood that the ATM is compromised.

[0056] In some embodiments, some of operating parameter rules 514 (whether generated or received by AM computing device 102) may be configured to identify a particular combination of received activity data 510, 512 that indicates a particularly high likelihood of the ATM being compromised. For example, an operating parameter rule 514 may be configured to indicate that a combination of reboot data, presence of attached physical media, and available memory falling outside of the normal activity range indicates a particularly high likelihood of the ATM being compromised. In some embodiments, an operating parameter rule 514 may be configured to indicate that a certain number of applied activity data falling outside of the normal activity range (i.e., not falling within the normal activity range) indicates a particularly high likelihood of the ATM being compromised. For example, an operating parameter rule 514 may be configured to indicate that five or greater instances of activity data not falling within the normal activity range indicates a particularly high likelihood that the ATM is compromised. Operating parameter rules 514 may include any other rules, which may take into account any number, combination, variation, weight, or any other variable of any activity data and/or activity range.

Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6, 8, 13, 15, 19 and 21-34 of instant application  are rejected on the ground of non-statutory double patenting over claims 1-20 of U. S. Patent No. 10,380,593, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:
The subject matter claimed in the instant application is fully disclosed in the patent ‘593 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
receiving, by the AM computing device, cash output data, cash inventory data, virus scan data, reboot data, available memory, critical system data, and presence of attached physical media; 
storing operating parameter rules in the memory, the operating parameter rules defining a normal activity range for the ATM and of at least one other ATM;  
continuously updating the stored operating parameter rules based on recently received activity data of the ATM and of the at least one other ATM; 
receiving, by the AM computing device, current activity data associated with the ATM;  
applying the current activity data to the stored operating parameter rules;  
identifying, based on the applying,  the ATM that is outside of the normal activity 
range for the ATM;
determining, the ATM is compromised; and 
causing, by the AM computing device, the ATM to implement one or more processes at the ATM, wherein the one or more processes include at least one of a virus scan and a reboot of the ATM.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 8,666,875 consists of some of similar limitation with respect to system and method for detecting compromised automated teller machine as listed above.
The independent claims 1, 8 and 15 of instant application essentially consists of features listed in claims 1, 7, 11 and 15 of patent ‘593 as listed above. The patent ‘593 claims do not include limitations with steps of:
“defining a normal activity range for the ATM based on historical activity data of the ATM and of at least one other ATM; receiving, by the AM computing device, physical attributes of the ATM;  converting the received user input data, the received machine data, and the received physical attributes into current activity data associated with the ATM; generating an activity score for the ATM based on the at least one unexpected event;  and when the activity score satisfies a response threshold criteria, causing, by the AM computing device, the ATM to implement one or more processes at the ATM to remediate the compromise”
 “The omission of an element as described above for the patent ‘593 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 1, 6, 8, 1315, 19 and 21-34 of the instant application are not identical to claims 1-20 of US Patent No. 10,380,593, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        05/15/2021